Case 2:18-cv-14423-JEM Document 11 Entered on FLSD Docket 06/27/2019 Page 1 of 2

                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA



                                                              CASE NUMBER
                       PLAINTIFF(S)                               2:18−cv−14423−JEM

                             v.

 ,


                                                                     DEFAULT BY CLERK F.R.Civ.P.55(a)
                     DEFENDANT(S).




                                                Clerk's Default
      It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 any and all potential claimants, other than Kurt Wetmiller and Brittney Olson, as parents and natural
 guardians of Kysa P. Wetmiller




 as of course, on the date June 27, 2019.
                                                            Angela E. Noble
                                                            CLERK OF COURT

                                                            By /s/ Jeffrey Adams
                                                            Deputy Clerk

 cc: Judge Jose E. Martinez
     Austin Hunt

                                             DEFAULT BY CLERK F.R.Civ.P.55(a)
Case 2:18-cv-14423-JEM Document 11 Entered on FLSD Docket 06/27/2019 Page 2 of 2
 CV−37 (10/01)
